Per Curiam.

Appellant contends, as his sole question of law, that Section 3501.38, Revised Code, so far as it specifies requirements for the circulator’s affidavit, is not applicable to referenda on wholly municipal questions. But see State, ex rel. Janasik v. Sarosy, 12 Ohio St. 2d 5.
However, at least 1070 valid signatures were required to put appellant’s issue on the ballot. The Court of Appeals found that 104 signatures on the petitions filed were invalid for reasons having nothing to do with the affidavit of the circulator, leaving only 1062 otherwise valid signatures.

Judgment affirmed.

Tapi, C. J., Zimmermah, Matthias, O’Neill, Herbert and SchNeider, JJ., concur.